Citation Nr: 1610797	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.
 
 2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
 3.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.
 
 4.  Entitlement to a disability rating in excess of 10 percent for chronic low back pain syndrome.
 
 5.  Entitlement to a disability rating in excess of 0 percent for adjustment reaction with anxious mood.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1958 to May 1963, and from August 1963 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the claim for service connection for hypertension, and denied increased ratings for PTSD, type II diabetes mellitus, chronic low back pain syndrome, and adjustment reaction with anxious mood.

In October 2012 and January 2014, the Board remanded these matters for additional evidentiary development.  The Board instructed the agency of original jurisdiction (AOJ) to seek the Veteran's assistance to obtain outstanding records of pertinent treatment, obtain records from Social Security Administration (SSA), and to provide the Veteran with VA examinations in conjunction with his increased rating claims. 

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence of record has reasonably raised the issue of TDIU.  See February 2015 statement in support of the case.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal.

The Board notes that the Veteran has raised a claim of entitlement to a separate compensable rating for kidney disability as a complication of his service-connected diabetes mellitus in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  This matter is inextricably intertwined with the increased rating claim on appeal, and it will be addressed in the remand portion below.  

The issues of entitlement to increased rating for PTSD, diabetes mellitus, lumbar spine, and adjustment disorder as well as claim for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2015 correspondence, the Veteran's representative, on the Veteran's behalf, stated that the Veteran wished to withdraw his appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of whether new and material evidence has been received to reopen previously denied claim for entitlement to service connection for hypertension.  See February 2015 statement. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

 The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension is dismissed.


REMAND

Regrettably, another remand is needed prior to adjudication of the Veteran's claims.  Additional development is needed for compliance with the Board's prior October 2012 and January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998). 

In October 2012 and January 2014, the Board instructed the agency of original jurisdiction (AOJ) to seek the Veteran's assistance in to obtain information about treatment providers, including some identified in the Board remand, and to obtain records from the Social Security Administration (SSA).  The record reflects that VA has obtained the Veteran's treatment records from St. Vincent's Hospital as well as obtained his determination and medical records from SSA.  

The Board also instructed that the Veteran should be afforded with VA examinations in conjunction with his increased rating claims, preferably at the VA Outpatient Clinic in Jacksonville, Florida.  The record shows that the Veteran was scheduled for VA examinations at VA medical center in Gainesville, Florida, in July 2014 and August 2014, but he failed to report.  The Veteran has since asserted that he did not receive notification of those schedule VA examinations, and he also reported that he was unable to travel to VAMC Gainesville to attend a VA examination.  He requested that his VA examinations be held at the VA Outpatient Clinic in Jacksonville, Florida.  See October 2014 statement in support of the case. 

In a November 2014 correspondence from Director of North Florida/South George Veterans Health System, it was stated that Compensation and Pension (C&P) services could conduct the Veteran's VA PTSD examination at the VA Outpatient Clinic in Jacksonville, Florida as well as provide the Veteran with VA endocrinology, diabetes, genitourinary, and kidney examinations by a C&P examiner over the phone.  However, the Director stated that the Veteran's VA peripheral neuropathy, spine, and ophthalmology examinations would need to be completed in person at the C&P clinic in Gainesville, Florida.  

The record does not reflect the VA examinations had been either re-scheduled or conducted.  A remand is needed to afford the Veteran with the opportunity to attend the re-scheduled examinations.  To the extent that the VA examinations cannot be held at the VA Outpatient Clinic in Jacksonville, Florida, and the Veteran is not able to attend, then a memorandum should be associated with the claims detailing why such VA examinations must be held elsewhere. 

In addition, in both the October 2012 and January 2014 remand directives, the Board instructed the AOJ to issue a statement of the case regarding the claim of increased rating for adjustment reaction with anxious mood.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This development is not shown to have been undertaken.  Stegall, supra. 

Also, based on a review of the evidence of record, the Board finds that claims for increased rating for PTSD, diabetes mellitus and lumbar spine disabilities also includes the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of TDIU is part and parcel of a claim for an increased rating when it is raised by the claimant or the record); see also 38 C.F.R. §§ 3.340, 4.16.  On remand, the AOJ should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law as to what is required to establish entitlement to TDIU. 

Lastly, the AOJ should take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.  The record should be updated with the Veteran's VA treatment records since September 2014.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC for the issue of entitlement to a disability rating in excess of zero percent for adjustment reaction with anxious mood, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue is to only be returned to the Board if a timely substantive appeal is filed.

2. Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

3. Contact the Veteran to identify any outstanding pertinent medical treatment records regarding his PTSD, type II diabetes mellitus, and chronic low back pain syndrome.  After securing any necessary release(s), attempt obtain those records and associated them with the claims folder.  Any negative response must be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

4. The Veteran's VA treatment records since September 2014 should be associated with the claims folder.

5. Schedule the Veteran for a VA PTSD examination at the VA Outpatient Clinic in Jacksonville, Florida, as discussed by the Director in the November 2014 correspondence.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review as part of the examination. 

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected PTSD.  All required testing must be performed.

6. Schedule the Veteran for a VA endocrinology and diabetes mellitus examinations at the VA Outpatient Clinic in Jacksonville, Florida held via telecommunication capabilities as discussed by the Director in the November 2014 correspondence.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review as part of the examination.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected type II diabetes mellitus.  All required testing must be performed.

7. Schedule the Veteran for VA spine and neurologic examinations, preferably at the VA Outpatient Clinic in Jacksonville, Florida, if possible.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review as part of the examination. 

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected chronic low back pain syndrome. All required testing, including range of motion measurements, must be performed.

8. If it is not possible to schedule the Veteran for his VA examination at the VA Outpatient Clinic in Jacksonville, Florida, then provide a memorandum to the claims folder explaining why.  Also provide the Veteran with notification explaining why his VA examinations must be held elsewhere. 

9. The Veteran must be notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

10.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal for entitlement to increased ratings for PTSD, lumbar spine disability, and type II diabetes mellitus, to include consideration of any separate compensable evaluation for complications of his service-connected disabilities (e.g. diabetic nephropathy), as well as entitlement to a TDIU.  If any of those benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


